Citation Nr: 9912845	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical & Regional Office 
(RO) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for a gastrointestinal 
disorder, including diarrhea.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for residuals of 
exposure to DDT (chlorophenothane).

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for disability of the 
legs.

9.  Entitlement to service connection for disability of the 
feet.

10.  Entitlement to service connection for a heart disorder.

11.  Entitlement to service connection for a sinus disorder.

12.  Entitlement to service connection for stress.


REPRESENTATION

Appellant represented by:	Steven J. Shapiro, Attorney


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active peacetime military service from 
December 1955 to October 1959.  His discharge was due to 
expiration of term of active obligated service, and his 
awards and decorations do not include any specific to combat.  
(DD 214)

This appeal arises from rating actions in October 1995, and 
July 1998.  In the course of this appeal the veteran's file 
has been at the Winston-Salem RO, Phoenix RO, and Fort 
Harrison RO.  

In regard to the issues developed and certified to the Board, 
there was an obvious relationship between the claim for 
stomach condition and diarrhea, and they were combined as 
shown above.  The problem is with the issue of service 
connection for stress.  Stress is reactions of the body to 
forces of a deleterious nature, but it is a symptom, and not 
a distinct medical disorder.  Stress can be a physical or 
psychological reaction, and could possibly be combined with 
either the gastrointestinal or psychiatric claim but as the 
veteran has not expressed any specific contentions related to 
stress, the Board will treat it as a separate issue.  The 
veteran's original psychiatric claim was for service 
connection for a nervous disorder he claims he had in 
service, and later he included PTSD.  Based on the evidence 
of record, the Board finds that they are in fact separate 
claims and will be treated accordingly.


FINDINGS OF FACT

1.  The veteran served in peacetime, did not engage in 
combat, and he has failed to provide any substantive 
information to corroborate reported combat or non-combat 
stressors.

2.  The veteran's accounts of alleged stressor events are not 
supported by any credible evidence, and he has no credibility 
as to his evidentiary assertions advanced in support of a 
claim for monetary benefits for PTSD.

3.  No acquired psychiatric disorder was diagnosed in 
service.

4.  The post-service diagnoses of acquired psychiatric 
disability have not been related to service by any competent 
medical evidence.

5.  There is no competent medical evidence of arthritis or 
hypertension in service, arthritis or hypertension to a 
compensable degree within 1 year thereafter, or of a casual 
relationship between arthritis or hypertension and service.

6.  The veteran injured his back and legs in 1988; there is 
no competent medical evidence that he has any back or leg 
disability related to service.

7.  The stomach cramps and diarrhea in service were acute, 
resolved without sequela, and there is no competent medical 
evidence of a relationship between the post-service 
diverticulitis, and any incident of service.

8.  There is no competent medical evidence that the veteran 
has a heart disorder, disability of the feet, or a sinus 
disorder.  

9.  Stress as a separate and distinct medical disorder has 
not been shown.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(a)(d). 3.304(d)(f) (1998).

2.  The appellant's claim for service connection for an 
acquired psychiatric disorder, other than PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

3.  The appellant's claim for service connection for back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

4.  The appellant's claim for service connection for a 
gastrointestinal disability, including diarrhea, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

5.  The appellant's claim for service connection for 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

6.  The appellant's claim for service connection for 
residuals of exposure to DDT is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

7.  The appellant's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

8.  The appellant's claim for service connection for 
disability of the legs is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

9.  The appellant's claim for service connection for 
disability of the feet is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

10.  The appellant's claim for service connection for a heart 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

11.  The appellant's claim for service connection for a sinus 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

12.  The appellant's claim for service connection for stress 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purposes of this appeal, the Board will present all 
of the evidence, and then discuss the various service 
connection claims.  At the outset it is noted that the 
veteran has submitted numerous letters to the VA, and other 
parties, that have been included in his file.  All of this 
material, whether referred to directly or not, has been 
reviewed.


The Evidence

The veteran's service medical records include reports of 
medical examinations at enlistment and discharge, which were 
negative for any pertinent disability.  His blood pressure 
was 120/82 on both occasions.  Standard form health records 
show little more than the veteran being qualified for 
transfers in 1955, 1956, and 1957.  Sick call treatment 
records show treatment for a variety of acute problems for 
the veteran, from January 1956 to June 1959.  In December 
1956 he was treated for a furuncle on his light leg.  Mess 
cook and brig physicals in September 1957, showed no 
disqualifying medical problems.  In May 1958 it was recorded 
that the veteran had confused, almost irrational behavior.  
Further, it was noted that he was insecure and a very unhappy 
airman.  General hostility toward everybody including himself 
was recorded.  The veteran thought that the best thing would 
be "to get locked up about 2 mos."  He described himself as 
a failure, "what the hell can I do?"  Medication, 
Thorazine, was prescribed, and he was to be rechecked in 3 
days.  The next entry for the veteran was in August 1958, for 
treatment for a cold and headache.  In January 1959 he was 
seen for diarrhea, clearing with medication, and complaints 
of stomach cramps.  A June 1959 entry noted stomach cramps 
and diarrhea, with medication prescribed.  There was no 
record of treatment after September 1959.

The veteran's Navy personnel records, per the veteran's 
request, have been reviewed and they show training in 
aircraft hydraulics and maintenance, and completion of 2 
history and a civics course.  He received Commanding 
Officer's non-judicial punishment in January 1957, based on 
drunk in uniform in a public place, with 2 weeks restriction.  
He was absent without leave (AWOL) in November 1957, and 
received a summary court-martial in October 1957.  He 
qualified for an Honorable discharge and his performance 
trait scores were high enough to qualify him for 
reenlistment.  In October 1959 he was interviewed concerning 
the advantage of immediate reenlistment but stated that he 
did not intend to reenlist.

The veteran in his June 1995 claim for disability benefits 
listed his medical problems in service, and his medical 
providers since service.  His contentions included being 
sprayed with DDT in the Philippines, being claustrophobic, 
falling off an airplane wing with the safety line holding him 
but he still bounced of the cement hanger deck, one leg being 
shorter than the other, blood pressure problems, sleeping 
sickness, sick a lot with colds, flu, and stomach virus, and 
burning moles or skin cancer of his hands, wrists and arms in 
service.

In response to an RO request for additional information 
concerning events in service, the veteran, in a statement 
received in August 1995, reported being sprayed with 
chemicals in service, and taking early retirement from 
American National Can Company because he could no longer do 
the job.  The veteran in a certified statement dated in July 
1995, reported that he was not filing a claim for exposure to 
toxic chemicals but he was filing for his present nervous 
condition, which had it's onset in service.

The veteran, in his November 1995 notice of disagreement 
(NOD), reported that all his health problems were in the 
Navy, that there should be records of sick bay treatment in 
Alameda, California, and in the Philippines, that he was let 
out of the Navy two months early, and that the first year out 
of service he took over the counter medications and drank 
beer because he was afraid of doctors, and still is.

An early November 1995 psychological consultation noted that 
the veteran was under psychiatric care at Fort Harrison, 
Montana, and was seeking a prescription refill.  There was a 
question of PTSD, and the examiner noted that the veteran's 
stories were not particularly gruesome or stressful but his 
"affect when relating them indicated that he does."  The 
examiner thought, "there is something here."  The veteran 
was admitted to a North Carolina VA medical facility in 
November 1995, with complaints of chest pain, shortness of 
breath, back pain and diabetes mellitus.  He was agitated and 
there was reference to "PTSD."  After admission he 
requested to sign out AMA (against medical advice).    The 
diagnoses were agitation with history of mental problems 
(states PTSD), ETOH (alcohol) abuse, and diabetes mellitus, 
type II.  A mental health clinic progress note, dated in 
December 1995, noted that the veteran related childhood 
traumas and indignities endured in the service, and the 
veteran stated that "I want my money."  He was usually calm 
and euthymic, but twice got teary "(perhaps a good 
imitation)" when citing childhood traumas.  No accounts were 
sufficiently consistent or detailed to put much stock in, and 
the examiner felt that references to being tied up and beaten 
by a Navy Admiral further lowered the credibility.  The 
veteran was in the area on a holiday visit to his spouse's 
family.  It was noted that his record, mostly from a VA 
medical facility in Montana, did not seem to convey the 
degree of peculiarity and manic-like qualities that were 
present today, so "this may be an emergent problem."  He 
elected not to reschedule.  A January 1996 VA medical 
certificate shows "multiple somatic" complaints for the 
veteran, including back and neck pain, leg cramps, ear pain 
and sinus.  Depression and a history of nightmares were 
reported.  The diagnoses included a question of 
schizophrenia, and dysthymic disorder history.  When seen by 
psychiatry in January 1996 with non-specific complaints 
including nightmares, anger, and depression, the Axis I 
diagnosis was dysthymia, and the Axis II diagnosis was mixed 
personality disorder, (1) histrionic, (2) dependent, (3) 
borderline.

In January 1996 there was VA review of X-ray studies of the 
veteran's cervical and lumbar spine, labeled Airport Medical 
and Surgical Group, Atlanta, Georgia, and dated June 6, 1988.  
The cervical spine studies were determined to inadequate for 
interpretation and the limited views of the lumbar spine 
failed to reveal any significant pathological findings.

The veteran in a letter received in December 1995 complained 
of the food and his treatment at a VA facility in Salisbury, 
North Carolina.  He also reported in a letter to J. B., in 
December 1995, that at discharge a Navy doctor that he was 
afraid of blackmailed him into signing many papers.  

In April 1996 the veteran again submitted a list of medical 
providers.  

Received in March 1996 were a November 1988 physician's 
statement, and a September 1989 health insurance form from 
Dr. H. M.  The insurance form showed diagnoses of 
degenerative joint disease, chest pain, and anxiety neurosis, 
and the physician's statement showed diagnoses of 
hypertension, degenerative joint disease, gout and diabetes 
mellitus.  

Received in May 1996 were a host of private medical records 
for the veteran, apparently from Dr. H. M., and variously 
dated from 1988 to 1993.  A June 1989 blood pressure reading 
was 130/80; 150/80, and 140/80 in September and October 
1991,respectively; 120/80 in June, and 130/80 in September 
1992; and in March 1993 the reading was 130/90.  Associated 
with the records was a list by the veteran of his multiple 
medical problems.  An undated record noted blood pressure of 
150/100, a history of irregular heartbeat in 1970 and back 
problems due to injury in 1988.  The diagnosis included 
hypertension.  Chest X-ray in September 1992 was essentially 
negative.  The records of treatment show no opinion as to 
onset or etiology related to the veteran's service.  
Psychological evaluation and testing in August 1991, 
apparently for SSA purposes, noted some alcohol problems for 
the veteran, along with nerve problems, arthritis, 
deteriorating bones, and diabetes.  His spouse stated that 
the veteran felt "bad all the time and won't do anything."  
The evaluation summary included low dull-normal intelligence, 
and anxiety confusion, and "serious difficulty with his 
feeling side."

Received from a private medical facility in May 1996 were 
copies of medical records for the veteran dated in November 
1980, associated with treatment for acute appendicitis.  
Blood pressure reading was 130/70.  An abdominal series was 
normal, and a chest X-ray was within normal limits for the 
veteran's age.  A barium enema showed moderate diverticulosis 
throughout the colon.  Also received was a May 1995 copy of a 
medical history showing blood pressure of 140/80, no history 
of hypertension, and impressions of diabetes mellitus, type 
II; degenerative joint disease; diverticulitis; gout; 
nocturnal leg cramps; muscle contraction cephalalgia; and 
allergies.

A private medical clinic submitted in May 1996, copies of 
records of treatment for the veteran from 1967 to 1969.  In 
April 1967 he was treated for right shoulder problems, 
questionable diverticulitis in April 1968, and nose injury in 
September 1968.

The veteran was seen at a Fort Harrison, Montana medical 
facility in May 1996, seeking refill of medications.  He 
complained of fungus on the right hand, history of gout, 
insomnia, nervous problems, and arthritis.  It was noted that 
his records were in North Carolina.  The diagnostic 
impressions were anxiety, depression, and arthritis.  

Received in August 1996 were copies of letters written by the 
veteran to the VA.  The veteran noted that Dr. Bailey had 
retired but Dr. L. S. was an associate, and the veteran went 
to Dr. L. S., an orthopedic surgeon, from 1989 to 1993.  A 
letter to J. B., was to the effect the veteran felt that he 
had been black balled by the VA because he had written to J. 
B.  The veteran also noted that his Navy records did show 
that a Navy doctor told him that his leg was 1.5 inches 
shorter than the other.  He indicated that he was also 
missing a citation for fixing a banister and swinging door to 
separate officers in a room.

The RO received in September 1996 copies of private medical 
records, apparently for Dr. S., showing treatment from 1982 
to 1993,for arthritis of various joints.  An insurance form, 
dated in December 1989, shows injury in May 1988, and 
aggravation of back and neck problems when the veteran 
returned to work.  The veteran complained of back, neck, leg 
and ankle pain, with his knees buckling when he did anything.  

The veteran, in a letter to J. B., received in November 1996, 
reported that he was tired of keeping a secret since he was 
in the Navy, and was very, very afraid until now.  While in 
the Navy he was told about Roswell, and all that happened, 
and he was even now really scared.  He related that he was 
also told about Nevada, St. Louis, Mo., Omaha, Nebraska, and 
Philadelphia, Pa.  He saw a man taken away in a straight 
jacket with his mouth taped, and was told that it could 
happen to him if he did not keep his mouth shut, which he had 
until now.  He claimed that one officer punched him in his 
chest, when telling him this.  He asserted that Navy life 
made him a nervous wreck.  In a letter to the RO, also 
received in November 1996, the veteran stated that strange 
thing were happening to him since he wrote the letter about 
Roswell, New Mexico, "[t]hreating my life etc."  He related 
how a car almost hit him, and someone went into his house.  
He indicated that he wanted his back, neck and legs X-rayed.

VA outpatient clinic records for the veteran, from 1995 to 
1997, while in Arizona, show that in July 1995 he went 1 
minute on a treadmill and was unable to continue to walk.  
The test was nondiagnostic and CAD (coronary artery disease) 
was doubted.  He continued to complain about his depression, 
sleep problems, and pain in 1995.  A November 1995 progress 
note showed an assessment of the veteran admitting lots of 
anxiety and depression related to things that happened in his 
childhood.  He admitted to a childhood that led to depression 
and anxiety and inability to relate and function in 
adulthood.  In June 1996, he complained of chronic anxiety 
since childhood, and subsequent recurrent depression, which 
he felt was aggravated by his military service experience.  
The impressions were recurrent depression/versus dysthymia; 
anxiety neurosis (PTSD-childhood?); D.M., diabetes mellitus; 
and arthritis.  In July 1996 it was noted that the last 3 
random blood sugars at the lab showed no evidence of D.M. at 
this time.

The veteran, in a VA general note in January 1997 reported 
that he found out in 1986 that a neighbor sexually abused him 
when he was 4-5 years old, and that his mother locked him up 
in closets when he was 5-7 years old.  The Axis I diagnoses 
were dysthymia, alcohol dependence, nicotine dependence, and 
sexual abuse as a child.  A mental health extended database, 
record dated later in January, noted a history of drinking 
from age 17 until last year.  He talked about problems he had 
with supervisors in service, and abusive treatment.  The 
diagnoses were as noted earlier in January.  In February 1997 
he reported that he had been told he had a rare blood 
condition (June 1994) but refused to into the hospital.  

A Report of Contact, dated in September 1997, noted that the 
veteran wished to pursue a claim for service connection for 
PTSD.  Apparently he was beaten several times in service and 
also participated in artillery fire and carrying coffins on 
board ship.

A private PTSD evaluation by C. J., MSW (Master of Social 
Work), received in October 1997, noted that the veteran was 
currently being seen as an outpatient, and his problems 
included low self confidence, moodiness, a sense of 
isolation, some disturbance in sleep, anxiety, intrusive 
thoughts, and anger.  He reported interaction with a petty 
office on several occasions that was abusive, and he reported 
physical beatings 3 or 4 times.  He also reported being raped 
by a lieutenant, and having an altercation with an Admiral 
wherein the veteran was tied down in a chair with his arms 
and feet tied and he was slapped and punched in the chest.  
The veteran reported that the Admiral conducted this activity 
while 3 or 4 other shore patrol enlisted men restrained the 
veteran.  He stated that they wanted to take a blood alcohol 
test, he was not cooperative, and he was locked up for 5 days 
afterward.  

The veteran reported witnessing 2 aircraft crashes at Subic 
Bay, with no survivors, and insurgent encounters in the local 
mountains surrounding Subic Bay.  He claimed to have 
witnessed a comrade's throat cut by an infiltrator, 
witnessing bombing of insurgents surrounding Subic Bay, and 
being on a 5 day alert during the bombing of Formosa.  He 
reported restrictions and alerts when there was insurgent 
activity around the base, and being in an aircraft that 
caught fire, missed the airstrip and was "detained in the 
air for some time while still on fire," finally landing with 
no injuries.  He also noted experiencing 3 typhoons, and many 
deaths.  

The veteran was described as with labile affect, agitated, 
restless motor activity, and poor concentration and possibly 
somewhat delusional.  It was recorded that the MCMI (Millon 
Clinical Multiaxial Inventory) showed some cognitive 
slippage, particularly in regard to emotional and 
interpersonal matters.  His periodic estrangement for other 
dends to lead him to lose touch with reality on occasion.  
The MCMI-III indicated that he appeared to have experienced 
events that have involved physical threat or serious injury 
to which he responded with intense fear or horror.  Although 
he was not characteristically fearful or anxious, the memory 
of these upsetting experiences appears to come back in 
intense and distressing recollections.  He was also subject 
to episodes of alcohol abuse.

The PTSD Mississippi Scale score (132) indicated that the 
veteran suffered for emotional numbing, self-deceiving and 
self-punishing patterns of behavior.  He reported trauma 
other than military.  He reported being abused by his mother, 
stating that she often locked him into closets and physically 
abused him.  He also reported being molested by a baby 
sitter.  He could not remember how often this occurred or the 
frequency but he did state that it lasted for quite a while, 
several years between the ages of 2 to 6 years.  The Axis I 
diagnoses were PTSD, major depression, recurrent, rule out 
psychotic features, and alcohol abuse.  The Axis II diagnosis 
was rule out borderline personality disorder, BPD.  Under 
Axis IV, stressors, was victim of rape, victim of child 
molestation. Victim of physical abuse, and problems with 
primary support group, i.e., his wife and other family 
members.  The Axis V, GAF (global assessment of functioning) 
score was 40.

The RO, in a 2-page letter to the veteran dated in November 
1997, requested that he provide detailed information 
concerning his traumatic experiences.

The veteran, in a signed statement dated in December 1997, 
noted the pre-service traumatic events by quoting from the 
October 1997 psychological evaluation document.  As for post-
service events, 3 suicide attempts by running a vehicle off 
the road into a fixed object was reported.  It was reported 
that the veteran was unable to specify dates, but police 
reports might be available.  The veteran attributed these 
events to trauma suffered in military service.  Further, due 
to passage of time the veteran was unable to detailed 
information concerning traumatic events in childhood.  His 
mother and the baby sitter were deceased.  The specific 
disturbances in day to day behavior for the childhood 
traumatic experiences was not clearly determined, and the 
October 1997 evaluation seemed to indicate that the military 
traumatic experiences were the predominate cause of his 
current substantial disturbances.  An attachment to the 
December 1997 statement, with the same date, pointed out the 
1958 clinic entry of "severe depression" and treatment with 
Thorazine, a strong mental health drug.  The veteran reported 
that he was discharged from the Navy 3 months early because 
of mental health problems, and medical records from 1995 to 
1997 indicated diagnoses of PTSD and depression.  There were 
excerpts from the October 1997 evaluation, citing the history 
of traumatic events as provided by the veteran.  His 
Mississippi PTSD scale was noted, and additional stressful 
events were said to include falling 100 feet off the wing of 
an airplane and hitting a hanger floor, when his safety belt 
failed, injuring his back and knees.  Frequent exposure to 
DDT spraying, loading and unloading coffins from ships was 
reported.  Assistance in finding detailed information about 
the events in service was requested, and the names and home 
states of potential witnesses to the events claimed were 
provided.  

VA psychiatric examination was performed in June 1998.  He 
initially expressed hostility, commenting that with one foot 
wider than the other, and one leg an inch and half shorter 
than the other, the Navy still made him march.  He indicated 
that as a youngster he had his head held under water when he 
did not listen to his parents and sometimes was locked in a 
dark room.  He reported that he received little training in 
service, that he was 'treated like a screw-up all of the 
time," and when no one was around he was kicked, pushed and 
made fun of.  He described an incident where a chief told him 
what happened at Roswell, New Mexico, and from that point on 
he believes that he was watched and treated unfairly as a 
result of that knowledge.  An incident of being drunk on duty 
was described, and the veteran believed that the cook put 
something in his food.  He also recalled the incident where 
he was tied down and struck.  In regard to an infiltrator 
cutting the throat of a comrade, he did not witness this but 
was told of it by someone.  He described an airplane crashed, 
reported elsewhere in the file.  The examiner noted that it 
did not appear that the veteran was exposed to a life-
threatening situation.  It was possible that he received a 
certain amount of harassment while in the service.  

Mississippi scale for PTSD, and MMPI (Minnesota Multiphasic 
Personality Inventory) testing was administered.  Because his 
thought processes seemed somewhat unusual at times, the 
examiner tried to administer the Rorschach and the veteran 
showed considerable resistance to that test and it was hard 
to assess the degree to which the veteran's thought processes 
may have been disordered.  A prior evaluation of the 
veteran's intellectual ability seemed appropriate.  As 
expected the veteran produced a notably elevated MMPI 
profile, in which almost all scales were emphasized.  Such 
profiles are most often descriptive of individuals who 
exhibit notable feeling of depression and anxiety and who 
have strong obsessional characteristics.  A large number of 
rather ill-defined physical symptoms are endorsed by 
individuals who tend to overreact to minor problems and react 
to emotional stress with physical complaints.  The basic 
personality pattern of those individuals producing this 
profile was generally one of social withdrawal and isolation.  
His Mississippi Scale score was 131 with 130 being the mean 
for PTSD.  The relatively reasonable score on the Mississippi 
Scale was contrasted to his response of the MMPI of endorsing 
the most severe appearing items, lent some credence to the 
diagnosis of PTSD.  Both test score were supportive of that 
diagnosis.  His records indicated that he had been given 
several diagnoses in the past, including dysthymic disorder, 
alcohol dependence, mixed personality disorder, and 
depressive reaction with possible psychotic features.  

It was noted that the veteran reported some severe abuse as a 
child, which he did not recall until told by his mother.  The 
examiner also noted that "[o]ne could not help but wonder 
about the credibility of the reports given' by the veteran, 
"regarding many of the incidents he described as having 
occurred in the Navy."  It was opined that much of the 
veteran's current problem was emotional adjustment stemming 
from his childhood abuse.  It was difficult to imagine that 
he could be locked in a dark room, have his head pushed under 
water and being molested by a neighbor girl and who knows 
what else, without having considerable emotional damage.  His 
service time during which he described himself as being seen 
as a "screw-up" is believable given his background and 
assumed intellectual functioning.  The examiner went on to 
state that he might well have been severely disciplined at 
times and harassed by his Navy comrades.  However, "one has 
to wonder about some of the descriptions he gives, e.g. and 
Admiral biting his ears."  The examiners overall impression 
was that the veteran "does have PTSD, primarily from 
childhood experiences and likely aggravated by his military 
experience."  The Axis I diagnostic impressions were post-
traumatic stress disorder from childhood, aggravated by 
military service; major depressive disorder, recurrent; and 
alcohol dependence.  For Axis V, "GAF with PTSD" the score 
was 60, "primarily childhood PTSD", and "GAF with major 
depression, also with the roots in his childhood," was 55.



Post-Traumatic Stress Disorder

The veteran reports incidents of abuse and trauma in service, 
and there are diagnoses of PTSD for the veteran.  On the 
basis of the current case law, which requires that his 
assertions or testimony be presumed to be true for the 
limited purpose of establishing a well-grounded claim, his 
claim for service connection for PTSD must be presumed to be 
plausible, and thus well grounded.   King v. Brown, 5 Vet. 
App. 19 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board further finds that the RO has amply 
discharged the duty to assist under 38 U.S.C.A. § 5107(a).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Basically, the applicable law and regulations provide that 
service connection can be established if a particular disease 
or injury, resulting in disability, is incurred coincident 
with service, if a disability is found to be proximately due 
to or the result of a service-connected disease or injury, or 
if a chronic disease, as specified in 38 U.S.C.A. § 1101, is 
manifested to a compensable degree within one year 
thereafter.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration of the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

Analysis

A determination of service connection for PTSD requires 
medical evidence establishing a clear diagnosis thereof, 
credible supporting evidence that the claimed service 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed service stressor.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the requisite combat 
citations will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in service 
stressors.  38 C.F.R. § 3.304(f) (1995).  

In this case the veteran does not claim PTSD specifically as 
a result of combat stressors; however he has reported 
incidents of encounters with "insurgents."  Normally there 
must be a specific finding as to whether he engaged in combat 
and, if so, whether the claimed stressor(s) is/are related to 
combat.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
However in this instance, the veteran recanted on one 
insurgent incident where he witnessed a comrade's throat cut 
by an infiltrator, later stating that he was only told of the 
incident.  Further, the insurgent incidents were only told 
once, and have taken a backseat to his reports of beatings 
and other non-combat incidents.  The record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy."  By rule making, the VA has set forward criteria of 
"conclusive evidence" to establish a combat related 
stressor.  These criteria are defined as: (a) a claim that 
the stressor is related to combat and (b) a demonstration in 
the record that the claimant ("in the absence of evidence to 
the contrary") has been awarded certain specific recognized 
awards or decorations identified in 38 C.F.R. § 3.304(f) or 
VA ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997) did not alter the list of awards or decorations.  These 
include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  Here, the veteran claims 
rape, assault and working with dead bodies.  The Board finds 
the term "other supportive evidence" is unclear as to the 
limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimant's own assertions as "other supporting evidence," 
nor would post-service medical evidence suffice as "other 
supporting evidence."  

The starting point for any determination with regard to PTSD 
is one or more "stressors."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The existence of a an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  See Zarycki.  

The claimant has alleged various events that occurred in 
service as his "stressor or stressors," and apparently a 
medical provider has accepted one or more of these as a 
"stressor" to support the diagnosis of PTSD.  However, as a 
matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" can not be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This means that other "credible supporting evidence 
from any source" must be provided that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997). 

The Board finds that on the facts of this particular case, 
there is a determinative question presented that must be 
addressed even prior to further examination of whether there 
is "credible supporting evidence from any source" to 
establish the existence of an event alleged as a "stressor" 
in service, whether it be combat or noncombat.  That question 
is one of fundamental credibility.  O'Hare v Derwinski, 1 
Vet. App. 365 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

The veteran has variously claimed that he received no 
training in service, that he was a screw-up.  His personnel 
records show that he received training in aircraft 
hydraulics, and aircraft maintenance, and that he completed 2 
history courses and a civics course satisfactorily.  His 
performance scores in 1958 and 1959, in such areas as 
professional performance, military behavior, military 
appearance, and adaptability were sufficiently high so as to 
qualify the veteran for reenlistment.  The incidents of 
intoxication and AWOL do not appear to have significantly 
impacted on his military performance.  He claims he was let 
out of service early, sometime 2 months early, and on another 
occasion 3 months early, because of health problems.  His 
sick call records, separation examination, and DD 214 refute 
that allegation.  

In June 1995 the veteran reported that when he fell of the 
wing of an aircraft his safety belt held.  When the story was 
told in December 1997, the wing was 100 feet off the ground, 
and the safety belt failed.  A mental health progress note in 
December 1995 noted that no account was sufficiently 
consistent or detailed to "put much stock in," and the 
story of being beaten by an Admiral, "further lowered the 
credibility."  In June 1998 the Admiral story also caused 
some doubt as to the veteran's credibility.  In a letter in 
June 1995, the veteran reported being blackmailed by a Navy 
doctor at the time of separation, and that as a result he 
signed many papers.  The veteran has not described the 
contents of the papers, or their purported purpose, and other 
than signing his separation examination, the Board cannot 
find any other "papers" to support his allegation.  As 
noted above, the veteran's story of an insurgent cutting the 
throat of a comrade has been changed to merely a story that 
he was told, and did not actually witness.  The Board notes 
that there are also variations in his Roswell story.

Other stories by the veteran, such as plane crashes, 
insurgent activity, being raped by a Lieutenant, tied up in a 
chair and beaten, being a passenger on board an airplane that 
was on fire, and loading coffins with bodies, are entirely 
without supporting evidence of any sort.  The veteran has not 
provided any dates, times, places, or names to support these 
stories.  While currently it is claimed that he cannot 
remember the details of events 40 years in the past, he is 
able to submit the first and last names, and States of 
residence, for 3 service persons that might have witnessed 
events described by the veteran.  On the other hand he has 
not provided the name of the Lieutenant that reportedly raped 
him, or the Admiral that beat him and bit his ears.  

The claimant has not simply failed to supply credible 
supporting evidence from any source to establish the 
existence of a stressor.  The very nature of the disability 
at issue here is one that requires not only that an 
adjudicator find credible evidence of an event in service, 
but also that the claimant has presented credible evidence of 
his subjective reaction to that past event and of a large 
array of current subjective symptoms.  As noted above, 
credibility is an adjudicative, not a medical, determination.  
Based upon the record in this matter, the Board finds that 
the claimant is without credibility as to his representations 
advanced in the context of a claim for monetary benefits for 
a psychiatric disability claimed as PTSD.  In plain terms, no 
fair and impartial reviewer could find credible the 
appellant's evidentiary assertions advanced in a claim for 
compensation benefits for PTSD because it is obvious that he 
has misrepresented material facts.

The Board notes that on at least 2 occasions examiners have 
commented that the veteran appears to have experienced events 
involving physical threat or injury.  On both occasions he 
was diagnosed with PTSD.  The social worker in October 1977 
did not differentiate between the childhood trauma, and the 
reported trauma in service, and the Axis IV stressors were 
also nonspecific, except perhaps the reference to rape.  The 
VA examiner in June 1998 qualified the PTSD diagnosis, 
opining that the PTSD was primarily from childhood, but 
likely aggravated by his military experience.  A medical 
opinion is inadequate when it is a general conclusion based 
on history furnished by the appellant and on unsupported 
clinical evidence.  Black v. Brown, 5 Vet. App. 177 (1993).  
An opinion based upon an inaccurate factual premise has no 
probative value.  Hadsell v. Brown, 4 Vet. App. 208, 209 
(1993).  

The Board finds both the 1997 and 1998 evaluations to contain 
no more than the transcription of the veteran's history of 
trauma in service, unenhanced by any corroborating evidence 
or verification of alleged stressors.  The psychological test 
results used to support a diagnosis of PTSD merely measure 
symptoms and responses, and the veteran's allegations as to 
trauma and stressors are accepted without verification.  
Further, the examiner in 1998, while assessing aggravation of 
PTSD from childhood experience, by the veteran's military 
experience, did not quantify the supposed aggravation.  It is 
not even clear that the opinion of aggravation can be 
quantified.  The examiner in fact showed the greater 
psychiatric problem for the veteran to be his depression, not 
related to service, and that his ability to function with 
PTSD was relatively good.  The examiner in 1997 attributed 
most of the veteran's PTSD stressors to situations other than 
service, and his ability to function with PTSD was poor.  

The veteran's claim fails on it's lack of credibility, 
absence of verification of reported stressors, and lack of a 
competent diagnosis of PTSD attributable to service.  Given 
the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.


	Acquired Psychiatric Disability, other than PTSD

It is contended that a medical record entry for the veteran 
in 1958, and medication prescribed, indicates severe 
depression in service, and that that post-service diagnoses 
of depression support his claim.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The current legal standard provides that, in general, a claim 
for service connection is well grounded when three elements 
are satisfied with competent evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995).   First, there must be competent 
medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Id.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The veteran's claim for service connection for an acquired 
psychiatric disorder, other than PTSD, only meets the first 
requirement for a well-grounded claim.  There is competent 
medical evidence that the veteran currently has depression.  
The claim fails on the second and third requirements.  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) 
("there must be evidence both of a service-connected disease 
or injury and a present disability which is attributable to 
such disease or injury")

There is no medical evidence of depression in service, and no 
competent lay evidence of depression in service.  He has not 
submitted any medical evidence showing that he had 
depression, or any other acquired psychiatric disorder in 
service, and the veteran himself is not shown to possess the 
medical expertise to determine the etiology of his various 
medical symptoms or their relationship to service, and his 
claims of medical causation are of limited probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
record relied upon to support the veteran's claim shows he 
had been disciplined on 2 occasions in 1957, and then 
transferred to another command.  In May 1958 was unhappy, 
hostile, and described himself as a failure.  Medication was 
prescribed, and he was to be rechecked in 3 days.  The record 
does not reveal any further consultations in this regard.  
His performance ratings from May 1958 to October 1959 reflect 
satisfactory scores, to include an improvement in military 
appearance between May and November 1958.  It is important to 
note that there was no psychiatric diagnosis for the veteran 
in May 1958, or thereafter, and no further treatment for any 
behavior problems.  The veteran has not provided any medical 
evidence showing post-service continuity of symptomatology.  
Some of the private medical records submitted in support of 
his claim go back as far as the late 1960's, and those 
records do not reflect any psychiatric treatment or specific 
symptomatology.  

In regard to the third element of a well-grounded claim, 
there is no nexus between the current disability and any 
incident of military service.  There are multiply diagnoses 
of depression, dysthymia and anxiety in file, but these 
diagnoses are not accompanied by any opinion or evidence 
showing a  relationship to service.  The psychiatric 
evaluation in October 1997 did not attribute the veteran's 
major depression to service, and the VA psychiatric evaluator 
in June 1998 noted that the veteran's major depression was 
rooted in his childhood. 


Arthritis, Hypertension

See above for discussion of the requirements for a well-
grounded claim.  

Hypertension, and arthritis, that is degenerative joint 
disease, involving multiple joints, has been diagnosed for 
the veteran post-service, and the first element for a well-
grounded claim is satisfied.  However the arthritis and 
hypertension claims fail because there is no competent 
medical evidence that the veteran had either arthritis or 
hypertension in service, or that the post-service 
disabilities are related to service.  The veteran has 
reported injury post service that can account for the 
arthritis.  The clinical records post-service also report 
gout, which could be a basis for arthritis complaints, and 
gout was not shown in service and has not been related to 
service.  

While the record shows some ambiguity as to the existence of 
essential hypertension for the veteran, even accepting the 
hypertension diagnosis it is for consideration that it was 
first reported decades post-service, and the veteran has not 
provided any medical evidence showing a relationship to 
service.  The veteran alone is not competent to relate the 
disorder to service.  


Gastrointestinal Disorder, including Diarrhea

See above for discussion of the requirements for a well-
grounded claim.  

Service medical records for the veteran show that in January 
and June 1959 he was treated for complaints of stomach cramps 
and diarrhea.  On both occasions he was treated 
conservatively, the problem resolved, and no chronic 
gastrointestinal disease was diagnosed, then, or on 
separation examination in October 1959.  

Private medical records submitted by the veteran show a 
question of diverticulitis in 1968, and a diagnosis in 1980.  
There are no other diagnoses of a chronic gastrointestinal 
disorder for the veteran in file.  The problem in this claim 
is how to get from the stomach cramps and diarrhea in 1959, 
to the diverticulitis almost a decade after service.  Where 
the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Here, there is no competent medical or lay evidence 
to bridge the gap between the acute problem in service and 
the post-service diverticulitis.  While the veteran is 
competent to relate his symptoms over the years, he has not 
provided any competent evidence of any relationship between 
the symptoms in service, and the diagnosis of diverticulitis.  
As noted above, he is not shown to be medically qualified to 
render an opinion as to a relationship between the service 
symptoms and the post-service diverticulitis.  The veteran 
has not shown that he had a chronic gastrointestinal disorder 
in service, including diarrhea, and he has not shown that the 
post-service diverticulitis is related to service; his claim 
is not well grounded.


	Back Disability; DDT Exposure; Leg 
Disability; Disability of the Feet; Heart 
Disorder; Sinus Disorder; Stress

See above for discussion of the requirements for a well-
grounded claim.  

None of the above disorders were demonstrated in service or 
for decades thereafter.  The veteran's generic contention 
that all of his current medical problems had their onset in 
service is not supported by any medical evidence, and in fact 
there is no current medical evidence that he even has 
residuals of DDT exposure, "leg" disability, disability of 
the feet, chronic sinus disorder, or a heart disorder.  
Reference to an irregular heartbeat in 1970 does not show a 
heart disorder in service or heart disease post-service.  The 
starting place for any well-grounded claim is medical 
documentation of the disorder claimed.  In regard to the 
above, the veteran has not even passed this initial 
threshold.  

As to any back and leg disability, the Board notes that 
private medical records associate those problems with an 
accident in 1988.  The reported fall from the wing of an 
aircraft in service is not supported by the service medical 
records, or post-service medical documentation, which shows 
injury in 1988.  It has already been noted that the veteran's 
story of the fall in service has changed with the telling.  
The first time he told the story his safety belt held, the 
second time the fall was 100 feet, and the safety belt did 
not hold.  He has not even reported the type of airplane he 
was on at the time.  The more probative evidence is the 
contemporaneous story of injury in 1988, rather than any fall 
from the wing of an aircraft in service.

In regard to the claim that one leg is an inch and a half 
shorter than the other, even if he was told of the leg 
shortening in service, if he were to provide medical 
documentation of such a problem, that does not mean that 
service connection would be in order for any back or leg 
disability, or arthritis, solely on the basis of the short 
leg.  There would still be the problem of why the leg was 
short.  Was it was congenital, developmental, or caused by 
injury?  Such a finding requires a medical diagnosis, which 
the veteran is not qualified to make.  And if caused by 
injury, as already pointed out above, the service medical 
records show no significant injury.  The veteran himself is 
not qualified to relate any leg shortening to service, that 
the short leg caused any disability, or that the short leg 
was aggravated during service.  In regard to the report by 
the veteran that a Navy doctor told him that his leg was 
short, this does not constitute medical evidence necessary 
for a well-grounded claim.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

The problems with the "stress" claim have already been 
noted above.  It is not clear whether the veteran is claiming 
he experienced stress in service, related to his behavior 
problems and punishment by the Navy, or whether he 
experienced stress from another source, that resulted in his 
behavior problems.  As to any stress post-service, there is 
no documentation of a relationship to the veteran's alcohol 
abuse, marital problems, injury on the job, his mother's 
revelation that he was physically and sexually abused as a 
child, or service.  The claims fails because there is no 
medical evidence that the veteran had a separate and distinct 
medical disorder diagnosed as "stress" in service, that 
currently he has such a disorder, or that any such disorder 
is related to service.


Duty to Assist

The veteran, in support of his claim submitted a long list of 
medical providers since service.  The VA Forms 21-4142 (JK) 
completed by the veteran cover the majority of the named 
medical providers, and in September 1996 the RO informed the 
veteran by letter of the status of the requests for Dr. 
Mouzon, and Dr. Scott.  In September 1996 the veteran 
submitted private medical records, indicting that they were 
from Dr. Scott, and that additional material from Dr. Mouzon 
was contemplated in the near future.  The RO, in a letter to 
the veteran in December 1996, noted the veteran's September 
reference to submitting material from Dr. Mouzon.  The RO, to 
the extent allowed by the veteran, made a significant effort 
to acquire medical information the veteran deemed appropriate 
to his claim.  The Board notes that the veteran has requested 
and received copies of records in his claims file, and has 
reviewed the claims file.

The record shows that the veteran is in receipt of Social 
Security Administration disability benefits.  The RO, in 
April 1997, sent a letter to SSA requesting a copy of the 
records used in determining the veteran's entitlement to 
disability benefits.  The SSA response, in June 1997 was that 
the file was not accessible at the time, and probably not for 
the rest of the year.  The Board notes that the veteran and 
his representative, in a written presentation dated in 
December 1997, referred to the veteran's SSA disability 
benefits, and quoted passages relating to his disabilities, 
and their effect on the veteran.  Neither the veteran nor his 
representative have alleged that there is any additional 
relevant material in the SSA records and the Board does not 
find any further duty pursue SSA records.  Baker v. West, 
11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

The submission of a well-grounded claim is "a prerequisite 
to the triggering of the duty-to-assist obligation under 
[38 U.S.C. § 5107(a)]."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), Gregory v. Brown, 8 Vet.App. 563 (1996)


ORDER

Service connection for an acquired psychiatric disorder 
including PTSD, back disability, gastrointestinal disorder 
including diarrhea, arthritis, residuals of exposure to DDT, 
hypertension, disability of both legs, disability of the 
feet, a heart disorder, a sinus disorder, stress is denied



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 


